


Exhibit 10.45

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION


AMENDED AND RESTATED 2002 OMNIBUS PLAN


 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is made as of DATE between CITY
NATIONAL CORPORATION, a Delaware corporation (the “Company”), and COLLEAGUE NAME
employee of the Company or a subsidiary of the Company (“Colleague”), with
reference to the following:

 

A.                                    On April 28, 2004 the shareholders of the
Company adopted the City National Corporation Amended and Restated 2002 Omnibus
Plan, as amended from time to time thereafter (the “Plan”), pursuant to which
the Compensation, Nominating & Governance Committee of the Board of Directors
(the “Committee”) may award selected officers and other Company or Company
subsidiary employees restricted shares, restricted units or other deferred
Awards of the Company’s common stock (the “Common Stock”).

 

B.                                    The Committee has determined to grant to
Colleague an award of restricted stock units pursuant to the terms and
conditions of this Agreement.

 

1.                                      Grant of Restricted Stock Unit Award.

 

(a)                                 Details of Award. Pursuant to the Plan, the
Company hereby grants a Restricted Stock Unit Award (as defined in the Addendum
to this Agreement) with the following terms:

 

(i)                                     Number of Restricted Stock Units to be
issued:  # of Units awarded (the “Restricted Stock Units”);

 

(ii)                                  The date of the Award: 
                                  (the “Award Date”); and

 

(iii)                               The consideration, if any, for the
Restricted Stock Units:  Colleague’s Employment with the Company.

 

(b)                                 Restricted Stock Unit Account. The
Restricted Stock Unit Award will be credited to Colleague’s Restricted Stock
Unit Account as of the Award Date and upon satisfaction of the conditions of
this Agreement.

 

2.                                      Restricted Stock Units. Colleague hereby
accepts the Restricted Stock Units and agrees with respect thereto as follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Forfeiture. In the event of termination of
Colleague’s employment with the Company or employing subsidiary for any reason
other than (i) death or (ii) Total Disability, or except as otherwise provided
in the last sentence of subparagraph (b) of this Paragraph 2, Colleague shall,
for no consideration, forfeit to the Company all Restricted Stock Units to the
extent then subject to forfeiture.

 

(b)                                 Lapse of Forfeiture Restrictions. All
Restricted Stock Units are subject to forfeiture, as provided in subparagraph
(a), until the forfeiture restrictions lapse in accordance with the following
schedule provided that Colleague has been continuously employed by the Company
from the Award Date through the lapse date:

 

 

 

Percentage of

 

 

 

Time From

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0

%

0

%

After 2 years

 

25

%

25

%

After 3 years

 

25

%

50

%

After 4 years

 

25

%

75

%

After 5 years

 

25

%

100

%

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to all
of the Restricted Stock Units on the earlier of (i) subject to the discretion of
the Committee, the occurrence of a Change in Control Event (as such term is
defined in the Plan), or (ii) the date Colleague’s employment with the Company
is terminated by reason of death or Total Disability. In the event Colleague’s
employment is terminated for any other reason, the Committee or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the lapse of forfeiture restrictions as to any or all Restricted Stock Units
still subject to such conditions, such lapse to be effective on the date of such
approval or Colleague’s termination date, if later.

 

(c)                                  Restricted Stock Unit Accounts/Dividend
Equivalent Unit Accounts. A Colleague’s Restricted Stock Unit Account and
Dividend Equivalent Unit Account shall be memorandum accounts on the books of
the Company. The Restricted Stock Units credited to a Restricted Stock Unit
Account and Dividend Equivalent Units credited to the Colleague’s Dividend
Equivalent Unit Account shall be used solely as a method for the determination
of the number of Shares of Common Stock and any amount remaining in the Dividend
Equivalent Unit Account to be eventually distributed to the Colleague in
accordance with the Addendum to this Agreement. The Restricted Stock Units and
the Dividend Equivalent Units shall not be treated as property or as a trust
fund of any kind. The

 

2

--------------------------------------------------------------------------------


 

Colleague shall not be entitled to any voting or other stockholder rights with
respect to Restricted Stock Units awarded or credited under the Plan. The number
of Restricted Stock Units credited (and the number of Shares to which the
Colleague is entitled under the Plan) shall be subject to adjustment in
accordance with the terms of the Plan.

 

(d)                                 Dividend Equivalents. Colleague’s Dividend
Equivalent Unit Account shall be credited with Dividend Equivalent Units in an
amount equal to the dividend per Share for the applicable dividend payment date
(which, in the case of any dividend distributable in property other than Shares,
shall be the per Share value of such dividend, as determined by the Company for
purposes of income tax reporting) times the number of Restricted Stock Units
held by Colleague on the record date for the payment of such dividend. Dividend
Equivalent Units credited to Colleague’s Dividend Equivalent Unit Account shall
vest immediately and shall not be subject to forfeiture.

 

(e)                                  Nontransferability. The Restricted Stock
Units and the Dividend Equivalent Units and the rights and interests of the
Colleague under this Agreement may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of prior to
distribution.

 

3.                                      Withholding of Tax. The receipt of
Shares and cash upon distribution may result in income to you for federal or
state tax purposes. To the extent that you become subject to taxation, you shall
deliver to the Company at the time of such receipt such amount of money or
shares of unrestricted Common Stock, as the Company may require to meet its
withholding obligation under applicable tax laws or regulations. If you fail to
do so, the Company is authorized to withhold from any cash or Common Stock
remuneration then or thereafter payable to you any tax required to be withheld
by reason of such resulting compensation income. Your delivery of Shares to meet
the tax withholding obligation is subject to the Company’s Securities Trading
Policy as may be in effect from time to time. You must have owned any Common
Stock you deliver for at least six months. Any Common Stock you deliver or which
is withheld by the Company will be valued on the date of which the amount of tax
to be withheld is determined. Any fractional shares of Common Stock resulting
from withholding of taxes will be paid to you in cash.

 

4.                                      Status of Common Stock. Colleague agrees
that the Shares distributed to Colleague will not be sold or otherwise disposed
of in any manner which would constitute a violation of any applicable federal or
state securities laws. Colleague also agrees (i) that the certificates
representing the Shares may bear such legend or legends as the Company deems
appropriate in order to assure compliance with applicable securities laws, (ii)
that the Company may refuse to register the transfer of the Shares on the stock
transfer records of the Company if such proposed transfer would be in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.

 

3

--------------------------------------------------------------------------------


 

5.                                      Limitation on Transfer. Other than upon
death or pursuant to a DRO, the Restricted Shares and all rights granted under
this Agreement are personal to Colleague and cannot be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to execution, attachment or similar processes.

 

6.                                      Plan and Addendum
Incorporated/Availability. Colleague acknowledges that the Company has made
available a copy of the Plan and the Addendum to this Agreement, and agrees that
this Award of Restricted Stock Units and Dividend Equivalent Units shall be
subject to all of the terms and conditions set forth in the Plan and the
Addendum, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan and Addendum are incorporated herein by reference as a part
of this Agreement. In the event of any conflict between the Plan, the Addendum
and this Agreement, the provisions of the Plan will prevail. Colleague’s rights
hereunder are subject to modification or termination in certain events, as
provided in the Plan, including without limitation such rules and regulations as
may from time to time be adopted or promulgated in accordance with paragraph 1.3
of the Plan. Capitalized terms not defined in this Agreement shall have the
meanings set forth in the Plan and the Addendum.

 

7.                                      Employment Relationship. For purposes of
this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains a Colleague of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation. Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.

 

8.                                      Committee’s Powers. No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent delegated,
in its delegate pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Restricted Stock Units
and Dividend Equivalent Units. All decisions of the Committee (as established
pursuant to the Plan) with respect to any questions concerning the application,
administration or interpretation of the Plan will be conclusive and binding on
the Company and Colleague.

 

9.                                      Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

10.                               Dispute Resolution. If a dispute arises
between Colleague and Company in connection with the Restricted Stock Unit
Award, including Dividend Equivalent Units, the dispute will be resolved by
binding arbitration with the American Arbitration Association (AAA) in
accordance with the AAA’s Commercial Arbitration Rules then in effect.

 

4

--------------------------------------------------------------------------------


 

11.                               Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

Colleague

 

5

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AWARD AGREEMENT

ADDENDUM

 

THIS ADDENDUM TO THE RESTRICTED STOCK UNIT AWARD AGREEMENT provides the rules
and procedures relating to the grant of the Award and the operation of the
Restricted Stock Unit Account and the Dividend Equivalent Unit Account.

 

A.                                    Whenever the following terms are used in
the Restricted Stock Unit Award Agreement or in this Addendum, they shall have
the meaning specified below, unless the context clearly indicates to the
contrary:

 

Dividend Equivalent Unit Account means the memorandum account maintained by the
Company or its agent on behalf of Colleague which is credited with Dividend
Equivalent Units and debited and credited with earnings and losses on Investment
Options under this Agreement.

 

Dividend Equivalent Unit means a unit of measurement which is deemed for
bookkeeping and payment purposes to represent one dollar ($1.00) solely for
purposes of this Agreement.

 

Fair Market Value shall mean, with respect to Common Stock of the Company, the
price at which the Stock sold on the last normal transaction of the trading day
on a specified date, or if no trading occurs on such specified date, on the most
recent preceding business day on which trading occurred, as quoted on the New
York Stock Exchange.

 

Investment Options shall mean the investment indices or securities selected by
the Company among which the Colleague will select for the purpose of determining
how the Colleague’s Dividend Equivalent Unit Account will be deemed to be
invested in order to determine the amount of earnings or losses to be credited
or debited to the Colleague’s Dividend Equivalent Unit Account. Specifically,
the Investment Options are the S&P 500 Composite Index, the Lehman Brothers
Aggregate Bond Index and the Three Month U. S. Treasury Bill.

 

Investment Performance shall mean the total return amount of the S& P 500
Composite Index and the Lehman Brothers Aggregate Bond Index for these
Investment Options and the average quarterly yield of the Three Month U.S.
Treasury Bill Investment Option reported in the Wall Street Journal or if not so
reported, in any nationally recognized financial publication, as of the last day
of each calendar quarter.

 

Restricted Stock Unit means a non-voting unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock of the Company solely for purposes of this Agreement.

 

Restricted Stock Unit Account means the memorandum account maintained by the
Company on behalf of each Colleague which is credited with Restricted Stock
Units under this Agreement. Each Restricted Stock Unit represents the right to
receive a distribution of one Share as provided in the Restricted Stock Unit
Award Agreement and this Addendum.

 

Shares means shares of the Company’s Common Stock.

 

1

--------------------------------------------------------------------------------


 

B.                                    Restricted Stock Unit Account. As soon as
practical following the Award Date, the Company shall credit the Colleague’s
Restricted Stock Unit Account with the number of Restricted Stock Units awarded.

 

C.                                    Dividend Equivalent Unit Account. As soon
as practical following each of the Company’s dividend payable dates, the
Colleague’s Dividend Equivalent Unit Account shall be credited with the number
of Dividend Equivalent Units equal to the dividends paid by the Company during
the quarter on a number of Shares equal to the aggregate number of Restricted
Stock Units in the Colleague’s Restricted Stock Unit Account as of the record
date for such quarter’s dividend payment. Colleague shall be given the
opportunity to elect one or more of the Investment Options for the purpose of
determining the Investment Performance of the Colleague’s Dividend Equivalent
Unit Account. Colleague’s initial election shall remain effective until amended;
amendments will be allowed no more than once per calendar quarter and will be
effective for the quarter following the quarter in which the election is made.
If Colleague does not make an election, then Colleague’s Investment Performance
will be calculated using the Three Month U.S. Treasury Bill Investment Option.
The Colleague’s Dividend Equivalent Units will be increased or decreased at the
end of each calendar quarter to reflect the results of such quarter’s Investment
Performance on the Investment Options selected by the Colleague.

 

D.                                    Distributions. As soon as practical
following Colleague’s termination of service, as defined in Section 409A of the
Internal Revenue Code (“Section 409A”) or, if the Colleague is a “key employee”
as defined in Section 409A, such later date as required by Section 409A, the
Restricted Stock Units credited to the Colleague’s Restricted Stock Unit
Account, which are not subject to forfeiture as provided in the Plan, shall be
converted to whole Shares, the Dividend Equivalent Units credited to the
Colleague’s Dividend Equivalent Unit Account shall be converted to cash and the
Shares and the cash shall be distributed to the Colleague (or, in the event of
his or her death, the Colleague’s Beneficiary).

 

E.                                     Adjustments in Case of Changes in Common
Stock. If there shall occur any change in the outstanding Shares of the
Company’s Common Stock such as described in Section 7.2(a) of the Plan, the
Company shall make such proportionate and equitable adjustments consistent with
the effect of such event on stockholders generally, as the Committee determines
to be necessary or appropriate, in the number, kind and/or character of Shares
of Stock or other securities, property and/or rights contemplated hereunder,
including any appropriate adjustments to the market prices used in the
determination of the number of Shares and Restricted Stock Units, and in rights
in respect of the Colleague’s Restricted Stock Unit Account credited under this
Agreement so as to preserve the benefits intended.

 

F.                                      Plan Construction. It is the intent of
the Company that transactions pursuant to the Plan satisfy and be interpreted in
a manner that satisfies the applicable conditions for exemption under Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3”) so that to the extent
consistent therewith the crediting of Restricted Stock Units and Dividend
Equivalents and the distribution of Shares and the balance remaining in the
Dividend Equivalent Unit Account hereunder will be entitled to the benefits of
Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder.

 

It is the intent of the Company that the Restricted Stock Units and Dividend
Equivalent Units to which the Restricted Stock Unit Award Agreement and this
Addendum applies shall comply with Section 409A, and the Restricted Stock Unit
Award Agreement and this Addendum shall be interpreted

 

2

--------------------------------------------------------------------------------


 

in a manner which is consistent with the foregoing intent. Any provisions of the
Restricted Stock Unit Award Agreement and this Addendum which would not comply
with the requirements of Section 409A and the Regulations adopted thereunder
shall be deemed to be modified or eliminated in order to comply with these
requirements.

 

G.                                    Unfunded Plan. The liability of the
Company to the Colleague under this Restricted Stock Unit Award Agreement shall
be that of a debtor only pursuant to such contractual obligations as are created
by the Plan, the Agreement and this Addendum, and no such obligation of the
Company shall be deemed to be secured by any assets, pledges, or other
encumbrances on any property of the Company. The Company has not segregated or
earmarked any Shares or any of the Company’s assets for the benefit of Colleague
or his/her beneficiary or estate, and the Plan does not, and shall not be
construed to, require the Company to do so. The Colleague and his/her
beneficiary or estate shall have only an unsecured, contractual right against
the Company with respect to any Restricted Stock Units or Dividend Equivalent
Units, and such right shall not be deemed superior to the right of any other
creditor.

 

3

--------------------------------------------------------------------------------
